Matter of McKenzie (Commissioner of Labor) (2017 NY Slip Op 06124)





Matter of McKenzie (Commissioner of Labor)


2017 NY Slip Op 06124


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

523924

[*1]In the Matter of the Claim of LAUREEN McKENZIE, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: June 12, 2017

Before: Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.


Laureen McKenzie, New York City, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.
ORDERED that the decision is affirmed, without costs.